El Jijez Asociado Señor Wolf
emitió la opinión del tribunal.
La corte inferior hizo más o menos el siguiente resumen de los hechos esenciales: que en la mañana del día 7 de marzo de 1932 el demandante abordó el antobús número P 29 de la demandada para ser conducido desde Santnrce a San Juan; qne en la Avenida Ponce de León y frente al Casino de Puerto Rico, a la salida de la capital, la demandada tiene establecida una parada o estación para que los pasajeros suban o des-ciendan de sus vehículos, y al llegar a dicho sitio el autobús en que viajaba el demandante paró detrás de otro autobús propiedad de la demandada, tablilla número P 180; que el demandante descendió del autobús en que viajaba e intentó cruzar la avenida Ponce de León por el pasadizo o espacio existente entre dichos dos vehículos; que al moverse, el au-tobús número P180 retrocedió y atrapó el cuerpo del de-mandante, fracturándole el muslo, con el resultado de que el demandante quedó lesionado, cojo, teniendo necesidad de usar muletas para andar. Los actos específicos de negligen-cia imputados a la demandada fueron (a) retroceder la gua-gua P180 sin dar aviso o señal; (b) retroceder la guagua P 180 sin que el chófer de la misma se cerciorase si había alguna persona detrás de dicho vehículo'; (c) no estar pro-visto del espejo correspondiente para poder ver hacia atrás, etc.; (d) no haber los empleados de la demandada advertido al chófer de la guagua P 180 que al retroceder atraparía al demandante; (e) el hecho de que la demandada tenía cono-cimiento del uso o costumbre que tenían los pasajeros de cru-zar por detrás de dichos vehículos al abordar o descender de los mismos, y al no tomar precauciones para evitar el acci-dente. La corte desestimó la demanda.
El apelante en su alegato discute el pronunciamiento de la corte inferior al efecto de que el retroceso de la guagua de la demandada no fue un acto voluntario. En otras palabras, que el chófer no intentó ir hacia atrás. Quizá *11la intención pndiera desempeñar algún papel, pero si la de-mandada tenía motivo para.saber la tendencia a retroceder, la intención no tendría mucho qne ver en el caso. Sucede qne al tiempo del accidente existía nn declive (qne ya no existe) en la carretera hacia el este y qne al qnitar los fre-nos de nna gnagna, ésta tendía a retroceder. No nos ha con-vencido el apelante qne dicho retroceso fnera nn acto de ne-gligencia.
 El apelante también dió algún énfasis a la conclusión de la corte inferior de qne la gnagna estaba equipada con el espejo correspondiente. No estamos exactamente de acnerdo con dicha corte cnando dice qne después de nna inspección por los funcionarios llamados a hacerla, etc., surgiría la presunción de qne la compañía cumplía con la ley y qne por lo tanto tenía nn espejo. Lo qne sí creemos, sin embargo, es qne existe nna inferencia ordinaria de hecho de qne la gnagna estaba provista de nn espejo y qne como parte de sn imputación de negligencia el demandante estaría obligado a demostrar la falta del mismo. Esta disensión resulta no tener importancia debido a la manera en qne ocurrió el accidente.
El demandante penetró detrás del antobús por el lado derecho, estando la gnagna de frente para el oeste. En ese sitio ningún espejo podría haber permitido al chófer ver el peligro inminente del demandante o posiblemente aun el cuerpo de éste. El demandante estaba demasiado cerca a la parte trasera de la gnagna. El acto de cruzar y el de iniciar sn marcha la gnagna ocurrieron casi simultáneamente. El supuesto espejo no habría ayudado al chófer a evitar el accidente.
Otra crítica del apelante es qne la corte inferior no resolvió claramente si lo qne hubo fné falta de negligencia por la demandada o negligencia contribuyente de parte del demandante. La corte dijo, entre otras cosas, qne el demandante pudo haber continuado sn marcha por la acera hasta llegar a la esquina y allí haber cruzado la calle. No esta-*12mos del todo seguros de que esta consideración milita en contra del demandante, ya que no aparece que haya un policía de tránsito estacionado en la esquina o que los vehículos sean controlados por luces. Lo que más especialmente resolvió la corte fué que cuando un hombre cruza entre dos vehículos corre su propio riesgo de que le suceda un accidente, y nos-otros así lo convenimos.
La corte da énfasis al hecho de que el demandante dijó que se había lanzado a cruzar. Este último explicó que no había querido significar con esta frase prisa especial alguna, y resolvemos que sus palabras carecían de importancia.
El apelante sostiene que la corte convino en que había un espacio de dos metros entre las guaguas. Las palabras de la corte fueron las siguientes:
“Los testigos del demandante calculan de uno a uno y medio metros el espacio que había entre los dos autobuses; los de la deman-dada de 8 pulgadas a un pie o pie y medio. Claro que estas medi-das se alejan por completo de la realidad; el demandante en su ho-nesta declaración, dijo que al bajar vió que entre la primera y la segunda guagua había espacio bastante para pasar y se lanzó a ello. De esto debemos inferir que la alegación de pasadizo o pasaje que hace en su demanda es la correcta y que el espacio entre una y otra era estrecho.”
Creemos, como tienden a demostrarlo la evidencia y la fuerte probabilidad, que la corte quiso' decir que el espacio entre las dos guaguas era estrecho. Apreciando todo el tes-timonio llegamos a la conclusión de que la distancia era quizá un metro o menos. Probablemente si la distancia hubiese sido mayor, nada hubiera ocurrido que lesionase al deman-dante cuando retrocedió la guagua.
El demandante declaró que se viró un poquito cuando vió que el vehículo retrocedía. Quizá si hubiera seguido rápida-mente, nada serio le habría ocurrido. Esta consideración de por sí no tiene mucha significación.
Más que ninguna otra cosa, resolvemos que esta lesión, en cuanto a la compañía se refiere, participa de la naturaleza de *13un accidente inevitable, o que el demandante fue primordial-mente responsable de lo sucedido. La demandada no pudo prever que algo ocurriría. Si otras personas habían cruzado antes, aparentemente lo habían hecho con seguridad. Nada hay que demuestre que el demandante no eligió un momento desgraciado para cruzar, bien sea en cuanto al tiempo o por-que el espacio entre las dos. guaguas era demasiado estrecho. La corte propiamente hizo recaer el peso de la responsabili-dad sobre el demandante y la falta de una caracterización adecuada de negligencia no desempeñó ni desempeña un gran papel para la corte inferior o para nosotros.

Debe confirmarse la sentencia -apelada.

Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron.
El Juez Presidente Señor Del Toro disintió.*